Case 1:20-cr-00219-PAE Document 10 Filed 06/02/20 Page 1 of 1
Case 1:20-cr-00219-PAE Document 9 Filed 06/02/20 Page 1 of 1




                          GRANTED. The conference is adjourned to August 10, 2020 at
                          10:00 a.m. For the reasons stated above, time is excluded,
                          pursuant to 18 U.S.C. 3161(h)(7)(A), until August 10, 2020.
                          The Clerk of Court is requested to terminate the motion at Dkt.
                          No. 9.                                      6/2/2020
                                  SO ORDERED.

                                                    
                                              __________________________________
                                                    PAUL A. ENGELMAYER
                                                    United States District Judge
